Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing McGuireWoods LLP One James Center 901 East Cary Street Richmond, VA 23219-4030 Phone: 804.775.1000 Fax: 804.775.1061 www.mcguirewoods.com Martin B. Richards Direct: 804.775.1029 mrichards@mcguirewoods.com Direct Fax: 804.698.2147 December 7, 2010 VIA EDGAR Cicely LaMothe Accounting Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Apple REIT Eight, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Fiscal Quarters Ended January 31, 2010 and June 30, 2010 File No. 000-53175 Dear Ms. LaMothe: We are responding on behalf of our client, Apple REIT Eight, Inc. (the Company), to your letter to Mr. Glade M. Knight, Chief Executive Officer, dated November 12, 2010. This letter repeats the comment from your letter of November 12, 2010, together with a response on behalf of the Company. On factual matters referred to in this letter, we have relied on information and representations provided to us by Company management personnel. Form 10-K Item 7  Managements Discussion and Analysis of Financial Condition and Results of Operations Related Party Transactions, page 23 1. We have read and considered your response to comment one. We note that the Board of Directors is not required to approve each individual transaction that falls under existing relationships. However, it is unclear what is meant by existing relationships. To enhance the transparency of your disclosure, please discuss the nature of these relationships or make reference to where details of these relationships are being discussed. Please provide us your proposed disclosure that you plan to include in future filings. The Company will in future filings include information similar to the following in the Managements Discussion and Analysis of Financial Condition and Results of Operations in its annual Form 10-K in addition to its current disclosures, in the section labeled Related Party Transactions: December 7, 2010 Page 2 The Company's independent members of the Board of Directors oversee and annually review the Companys related party relationships (which include the relationships discussed in this section) and are required to approve any significant modifications to these contracts, as well as any new significant related party transactions. There were no changes to the contracts discussed in this section and no new significant related party transactions during 2010. The Board of Directors is not required to approve each individual transaction that falls under a related party relationship, however under the direction of the Board of Directors, at least one member of the Company's senior management team approves each related party transaction. As indicated in your letter dated November 12, 2010, the Company understands that it is responsible for the accuracy and adequacy of the disclosure in its filings and to ensure that it will have provided all information investors require for an informed decision. Any questions concerning this letter may be directed to the undersigned at (804) 775-1029 or to David F. Kurzawa at (804) 775-7471. Very truly yours, /s/ Martin B. Richards Martin B. Richards cc: Yolanda Crittendon, Accountant, Division of Corporation Finance Glade M. Knight David S. McKenney David P. Buckley Bryan F. Peery
